257 F.2d 814
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.ANCHOR TOY CORPORATION.
No. 16048.
United States Court of Appeals Eighth Circuit.
August 5, 1958.

On Petition for Enforcement of Order of National Labor Relations Board.
Thomas J. McDermott, Assoc. Gen. Counsel, N. L. R. B., and Marcel Mallet-Prevost, Asst. Gen. Counsel, N. L. R. B., Washington, D. C., for petitioner.
Mayer, Weiner & Mayer, New York City, for respondent.
PER CURIAM.


1
Order of National Labor Relations Board enforced, on petition for enforcement and stipulation filed with Board.